ON MOTION FOR REHEARING
The State urges on motion for rehearing that the defense attorney’s request that the jury be reshuffled was untimely. It contends that the motion to shuffle was made after the beginning of voir dire. The State cites Brown v. State, 639 S.W.2d 505 (Tex.App.—Fort Worth 1982, pet’n ref’d) in support of its position that voir dire began when the court swore the jurors and tested their qualifications to serve. We agree that Brown so states, but we disagree with its holding. Moreover, a close reading of Brown reflects that the trial court did more than merely qualify the jury.
TEX.CODE CRIM.PRO.ANN. art. 35.10 (Vernon 1981) provides:
When no challenge to the array has been made, or if made, has been overruled, the court shall proceed to try the qualifications of those present who have been summoned to serve as jurors.
TEX.CODE CRIM.PRO.ANN. art. 35.12 (Vernon 1981) provides the mode of testing the qualification of a prospective juror.1
TEX.CODE CRIM.PRO.ANN. art. 35.17 (Vernon 1981) provides for the voir dire examination stating in part:
Section 1. When the court in its discretion so directs, except as provided in Section 2, the state and defendant shall conduct the voir dire examination of prospective jurors in the presence of the entire panel.
In the instant case after the jury panel had been sworn, their qualifications tested, and their excuses heard, the names of the jurors remaining were placed on separate slips of paper, placed in a receptacle, shuffled, drawn, and listed according to the order in which their names were drawn. When presented with such a list, attorney for appellant requested that the jury list be shuffled.
Article 35.11, supra, is silent as to when in the trial of a case the judge must honor a request to shuffle. Case law requires that such request must be made prior to the commencement of the voir dire examination. Stark v. State, 657 S.W.2d 115 (Tex.Cr.App.1983, en banc); Latham, supra. The issue then is whether or not voir dire had commenced in the instant case. Clearly, such matters as determining who are present from the jurors summoned, hearing and determining excuses, excusing those claiming exemptions, determining the qualifications of those present and preparing a list of those present and qualified, whether shuffled at such time or not, must be accomplished before voir dire could com-*22menee. This is true whether or not a central panel is used.
The court in Alexander v. State, 523 S.W.2d 720 (Tex.Cr.App.1975), considering whether a motion to shuffle had been timely filed, held that even though appellant had announced ready, the jury panel was seated in the courtroom, and jury lists had been prepared when appellant presented his pro se motion to shuffle the jury panel, his demand was made prior to the beginning of voir dire examination and the court erred in refusing such demand. The facts in the instant case are practically identical.
We hold that appellant’s request for a shuffle was made prior to commencement of the voir dire examination.
We reaffirm our prior opinion and overrule the State’s motion for rehearing.

.In testing the qualification of a prospective juror after he has been sworn, he shall be asked by the court, or under its direction:
1. Except for failure to register, are you a qualified voter in this county and state under the Constitution and laws of this state?
2. Have you ever been convicted of -theft or any felony?
3. Are you under indictment or legal accusation for theft or any felony?